Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

     Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 5, 16 and 17, the present invention from the present application discloses a communication system and method for “transmitting, by the second communication device of the image forming apparatus, the connection information to the first information processing apparatus; outputting, by the first information processing apparatus, based on the connection information received from the image forming apparatus, connection information to be provided to the second information processing apparatus, to the user interface; and establishing, by the second information processing apparatus, based on the connection information acquired via the user interface, the wireless communication using the first communication device to/from the image forming apparatus to transmit print data to the image forming apparatus through the wireless communication”  which is allowable in combination with the other claimed limitations.


 Okuno (US P. No. 2014/0092431), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nishi (US P. No. 2016/0006483) discloses an image processing apparatus that forms an image; and a terminal apparatus that transmits to the image processing apparatus image information that is used by the image processing apparatus to form an image, the image processing apparatus including a first communication unit that performs wireless communication with a plurality of terminal apparatuses, the number of which is less than or equal to a predetermined maximum number of connections, a second communication unit that performs wireless communication with a connection-requesting terminal apparatus that newly attempts to perform wireless communication with the first communication unit, a communication-apparatus-side controller that switches the wireless communication via the second communication unit to wireless communication via the first communication unit, the wireless communication via the 
Okuno (US P. No. 2014/0092431) discloses a communication system has a printer, a plurality of portable terminals. This system includes the multi-function device, a local area network (LAN) connected to the Internet, a plurality of access points connected to the LAN, a plurality of portable devices, and a personal computer (PC) connected to the LAN.
Communication between the portable device and the multi-function device, and communication between the PC and the multi-function device, specifically, reception of a print job by the job receiving unit of the multi-function device, reception of a message notification request by the notification request receiving unit, transmission of a job ID by the identification information transmitting unit, and transmission of a message by the message transmitting unit are performed by use of wireless communication through an access point (wireless communication in the infrastructure mode). Alternatively, some or all of those communications may be performed by use of various communication methods exemplified in the above-described Modification, for example, an ad hoc mode of a wireless LAN, Wi-Fi direct, Bluetooth (which is a registered trademark), infrared communication, etc.
	Miyashita (US P. No. 20200104079) discloses a first number allocating processing in which the first controller transmits first numeric information to the second printing apparatus in a state in which communication using the first wireless communication method is established between the first communication device of the first printing apparatus and the second communication device of the second printing apparatus by bringing one of the first printing apparatus and the second printing apparatus close to the other of the first printing apparatus and the second printing apparatus.
	
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672